 

THIRD AMENDMENT TO THE

INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN

 

This THIRD AMENDMENT TO THE INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN (this
“Amendment”), dated as of September 28, 2016, is made and entered into by
InspireMD, Inc., a Delaware corporation (the “Company”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the InspireMD, Inc. 2013
Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Company’s Board of Directors
(the “Board”) may amend the Plan at any time and from time to time;

 

WHEREAS, the Company previously reserved a total of nine million seven hundred
thousand (9,700,000) shares of common stock of the Company, par value $0.0001
(the “Common Stock”), to be delivered pursuant to awards under the Plan;

 

WHEREAS, on October 1, 2015, the Company effected a one-for-ten reverse stock
split such that, after giving effect to the reverse stock split, there were nine
hundred seventy thousand (970,000) shares of Common Stock reserved for issuance
under the Plan;

 

WHEREAS, on April 18, 2016, the Board, and, on May 24, 2016, at the Company’s
2016 annual meeting of stockholders, the stockholders, approved the Plan to
increase the number of shares of Common Stock available for issuance pursuant to
awards under the Plan by ten million (10,000,000) shares, to a otal of ten
million nine hundred seventy thousand (10,970,000) shares of common stock;

 

WHEREAS, the Board desires to amend the Plan to increase the number of shares of
Common Stock that may be delivered pursuant to Awards under the Plan an
additional six million three hundred thousand (6,300,000) shares, for an
aggregate maximum total of seventeen million two hundred seventy thousand
(17,270,000) shares available under the Plan; and

 

WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for approval;

 

NOW, THEREFORE, in accordance with Article 9 of the Plan and subject to
stockholder approval, the Plan is hereby amended, effective as of the date
hereof, as follows:

 

1.       Section 5.1 of the Plan is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following new Section 5.1:

 

5.1       Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is seventeen million two
hundred seventy thousand (17,270,000) shares, of which one hundred percent
(100%) may be delivered pursuant to Incentive Stock Options. Subject to
adjustment pursuant to Articles 11 and 12, the maximum number of shares of
Common Stock with respect to which Stock Options or SARs may be granted to an
Executive Officer during any calendar year is one hundred thousand (100,000)
shares of Common Stock. Shares to be issued may be made available from
authorized but unissued Common Stock, Common Stock held by the Company in its
treasury, or Common Stock purchased by the Company on the open market or
otherwise. During the term of this Plan, the Company will at all times reserve
and keep available the number of shares of Common Stock that shall be sufficient
to satisfy the requirements of this Plan.

 

2.        Except as expressly amended by this Amendment, the Plan shall continue
in full force and effect in accordance with the provisions thereof.

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

  INSPIREMD, INC.         By: /s/ Craig Shore   Name: Craig Shore   Title: Chief
Financial Officer, Chief Administrative Officer, Treasurer and Secretary

 

Signature Page to

Third Amendment to the 2013 Long-Term Incentive Plan

 

 

 

 

